            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MORETON BINN and MARISOL F, LLC,

                           Plaintiffs,

                    v.
                                                           Civil Action No. 1:17-cv-08594-LLS
BRUCE T. BERNSTEIN, RICHARD K. ABBE,
ANDREW R. HEYER, DONALD E. STOUT,                          SECOND AMENDED COMPLAINT
SALVATORE GIARDINA, JOHN ENGELMAN,
                                                           JURY TRIAL DEMANDED
ANDREW D. PERLMAN, and FORM
HOLDINGS CORP.,

                           Defendants,



          Plaintiffs Moreton Binn and Marisol F, LLC (together with Mr. Binn, the “Plaintiffs”), by

their undersigned attorneys, as and for their second amended complaint against Bruce T. Bernstein,

Richard K. Abbe, Andrew R. Heyer, Salvatore Giardina, Donald E. Stout, John Engelman, Andrew

D. Perlman, and Form Holdings Corp. n/k/a XpresSpa Group, Inc. (“FH” or the “Company” and

together with all the foregoing defendants, the “Defendants”), allege upon information and belief

as follows:

                                         NATURE OF THE ACTION

          1.        By this action, Plaintiffs seek recovery from the Defendants for violations of the

Securities Act of 1933 (the “Securities Act”), the Securities Exchange Act of 1934 (the “Exchange

Act”), and breach of contract for damages resulting from misrepresentations and omissions made

by Defendants in connection with the merger of XpresSpa Holdings, LLC (“Original XpresSpa”)

into Defendant FH, a corporation whose shares are listed on The NASDAQ Capital Markets

(“NASDAQ”).




{00203601.11 / 4966.001}                             1
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 2 of 39



          2.        Plaintiffs spent over twelve years and significant personal capital creating,

establishing, and growing the first ever airport spa, “XpresSpa.” Through Plaintiffs’ efforts, by

2015 the company had grown into an international brand with about 50 locations around the world

with annual revenues of approximately $40 million. The gravamen of this action is that Defendants

misled Plaintiffs to agree to transfer the business they had built in exchange for shares in a public

company that was essentially a shell with no genuine, ongoing business of its own.

          3.        Defendants Bernstein, Abbe, Perlman, and Giardina (together, the “Controlling

Group”)—together with Defendant Heyer worked together as part of a deliberate and undisclosed

scheme to take control of Defendant FH’s board of directors and effect the merger with XpresSpa

to enrich themselves at Plaintiffs’ expense. Defendants tricked Plaintiffs and the other original

investors in the company by making various misrepresentations, half-truths, and otherwise

omitting material facts from prospectuses, proxy statements, and other certain key disclosures, and

employing manipulative devices, in order to convince Plaintiffs to transfer their interests in

Original XpresSpa in exchange for shares in Defendant FH.

          4.        In addition, Defendants overstated the value of the securities of Defendant FH

offered as consideration for the merger. The market price of the shares of Defendant FH proffered

as consideration (valued by Defendants at approximately $35 million) was artificially inflated

because of Defendants’ failure to disclose the true nature of the relationship between the members

of the Controlling Group and their concerted efforts to enrich themselves at the expense of

Plaintiffs and other FH shareholders.

          5.        Once Defendants began to disclose prior relationships between the Controlling

Group members at other corporations, the market price of FH stock began to fall.




{00203601.11 / 4966.001}                           2
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 3 of 39



          6.        Defendants continue to cause harm to Plaintiffs because they continue to hold and

control a significant portion of the agreed consideration for the merger (in the form of preferred

shares of stock) in escrow, nearly two years after the close of the merger. Defendants have taken

improper charges against the escrow at Plaintiffs’ expense. Thus, Defendants have not yet

transferred the entirety of the consideration underlying the transaction and continue to engage in

violations of the securities laws that diminish the value of that consideration.

          7.        As detailed below, Defendants are liable to Plaintiffs for the damages they have

caused as a result of violating the federal securities laws and breaching the terms of their contract

with Plaintiffs. In this action, Plaintiffs seek rescission of the merger, compensatory damages,

attorneys’ fees, and all other just and proper relief.

                                    JURISDICTION AND VENUE

          8.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this action arises under the Constitution, laws, or treaties of the United States. This Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the common law claims asserted

in this action.

          9.        Venue is proper in this district in accordance with 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claims occurred in this district.

                                               PARTIES

                                                Plaintiffs

          10.       Plaintiff Moreton Binn is an individual residing in Fairfield County, Connecticut.

Mr. Binn is a shareholder of FH.




{00203601.11 / 4966.001}                             3
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 4 of 39



          11.       Plaintiff Marisol F, LLC is a limited liability company organized and existing under

the laws of the State of New York. The principal offices of Marisol F, LLC are located at c/o Ahn

Law Group LLC, 85 Broad Street, 16th Floor, New York, NY 10004.

          12.       Marisol Binn is the sole member of Marisol F, LLC. Marisol Binn is a resident of

Fairfield County, Connecticut. Marisol F, LLC is a shareholder of FH.

          13.       Plaintiffs Moreton Binn and Marisol F, LLC obtained their shares in FH when

Original XpresSpa was acquired by FH. As consideration for Original XpresSpa, FH transferred

common shares, warrants for common shares, and preferred shares of FH stock (the

“Consideration”) to members of Original XpresSpa, including Plaintiffs. A substantial portion of

the Consideration remains in escrow under the control of the Defendants and, thus, the sale of

Original XpresSpa to FH remains ongoing.

                                         Individual Defendants
          14.       Defendant Bruce T. Bernstein is an individual and has been a director of FH since

February 8, 2016 and a member of the compensation and audit committees of the board of directors

of FH since February 8, 2016. Bernstein also serves as a member of the nominating and corporate

governance committee of FH. Before the merger, Bernstein was a member of the board of directors

of Original XpresSpa. Bernstein owns and/or controls Rockmore through which he controls the

Rockmore Note and acts on behalf of the Controlling Group.

          15.       Defendant Richard K. Abbe has been a director of FH since March 9, 2016. Abbe

owns and/or controls Iroquois Master Fund Ltd., an investment vehicle through which he acts on

behalf of the Controlling Group. Abbe also owns or controls American Capital Management LLC.

Through American Capital Management, LLC, Abbe holds an interest in the Rockmore Note the

existence of which was concealed until after the merger.




{00203601.11 / 4966.001}                             4
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 5 of 39



          16.       Defendant Salvatore Giardina is an individual and has been a director of FH since

May 23, 2016 and a member of the audit committee of the board of directors since the same date.

The Controlling Group has appointed Giardina to director positions in several public companies.

          17.       Defendant Andrew D. Perlman is an individual and was a director of FH from

September 2009 until he resigned on April 19, 2018. He also previously served as Chief Executive

Officer of FH from approximately 2012 until April 2018.

          18.       Defendant Andrew R. Heyer is an individual residing in Westchester County, New

York. Heyer has been a director of FH since December 23, 2016. Heyer is the founder and CEO

of Mistral.

          19.       Defendant Donald E. Stout is an individual and has been a director of FH since July

19, 2012. Stout served as a member of the compensation, audit, and nominating and corporate

governance committees of the board of directors of FH.

          20.       Defendant John Engelman is an individual and first became a director of FH since

December 2010. In connection with the annual meeting of shareholders of FH held on September

18, 2018, Engelman declined to seek re-election as a director of FH.

                                             The Company

          21.       Defendant FH is a corporation organized and existing under the laws of the State

of Delaware. The principal offices of FH are located at 780 Third Avenue, 12th Floor, New York,

NY 10017.

          22.       Throughout the relevant period, the Company has been listed on NASDAQ.

          23.       Prior to 2016, the Company was known as “Vringo, Inc.” and engaged primarily in

the business of monetizing patent portfolios through litigation, and before that, was engaged

primarily in developing ringtones.




{00203601.11 / 4966.001}                             5
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 6 of 39



          24.       From approximately 2012 until April 2018, Defendant Perlman served as the Chief

Executive Officer of the Company.

          25.       On January 5, 2018, the Company changed its legal name to “XpresSpa Group,

Inc.”

                                     FACTUAL BACKGROUND

                                           Original XpresSpa

          26.       In and around 2003, Plaintiff Moreton Binn and his wife, Marisol Binn, founded

the “XpresSpa” brand that ultimately became Original XpresSpa, a health and wellness business

that operates spas located in airports. Plaintiffs started the XpresSpa business with in the first spa

at an airport at JFK Airport – Terminal 1 and grew the business to about fifty locations around the

world.

          27.       Airport concessions are a competitive business, with just a few corporations

holding leases on most of the available concession space. Further, there is a limited supply of

airport terminal concession space suitable for the operation of retail spas.

          28.       Initially, XpresSpa was the only airport spa business and the Binns made the

deliberate decision to open spas as quickly as possible to establish the brand. In the process, they

learned about airport concession leases and the need to acquire concession space when it is

available or else the brand might be locked out of an entire market for 5 to 10 years.

          29.       Thus, failing to invest the capital and time to obtain new locations as they become

available can result in a long-term gain in revenue and market position to a competitor and,

conversely, a long-lasting negative impact to the airport spa business that loses the bid.




{00203601.11 / 4966.001}                             6
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 7 of 39



          30.       In order to grow its business, and avoid the loss of valuable airport concession

locations to competitors, Original XpresSpa regularly re-invested its profits into the acquisition of

new locations.

          31.       Original XpresSpa also developed a team of professionals with the capability and

experience to secure new spa locations in competitive bidding environments.

          32.       By 2015, Original XpresSpa had successfully obtained rights to airport spa

locations around the world.

                           Original XpresSpa Secured a Merger Commitment
                                      from Amiral Holdings SAS

          33.       In 2015, the board of Original XpresSpa was evaluating strategic transactions by

which it could obtain a further investment of capital in order to continue the growth of its business.

          34.       By October 2015, Original XpresSpa had entered into a binding letter of intent to

merge with Amiral Holdings SAS (“Amiral”), the entity that owned and operated the competing

brand of “be relax” airport spas.

          35.       The letter of intent provided the essential terms of the merger, including the

investment of approximately $11 million in capital. The terms also provided to Amiral a binding

right-of-first-refusal along with a penalty if Original XpresSpa failed to proceed with the merger.

          36.       Defendant Heyer executed the Amiral letter of intent on behalf of both Original

XpresSpa and Mistral on October 5, 2015. The merger described in the letter of intent with Amiral

required the approval of the board of directors of Original XpresSpa. Accordingly, Heyer presented

the Amiral letter of intent to the board of Original XpresSpa.

          37.       During the period relevant to this action, Defendants Bernstein, Heyer, and Plaintiff

Moreton Binn, among others, were members of the board of directors of Original XpresSpa.

Defendant Heyer directed the operations of Mistral Equity Partners (together with its affiliates,



{00203601.11 / 4966.001}                              7
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 8 of 39



“Mistral”), the majority member of Original XpresSpa. Defendant Bernstein, through an

investment vehicle that he controlled named Rockmore Investment Master Fund Ltd.

(“Rockmore”), had a substantial creditor relationship with XpresSpa by way of a senior secured

note (the “Rockmore Note”). Plaintiffs Moreton Binn and Marisol F, LLC held voting rights and

privileges with respect to Original XpresSpa.

                                         The Controlling Group

          38.       Unbeknownst to Plaintiffs, however, Defendant Bernstein was one member of a

group of individuals who worked closely together to obtain and exert control over publicly listed

companies for their own selfish interests.

          39.       In addition to Bernstein, this group included Abbe, Perlman, and Giardina (the

“Controlling Group”). The Controlling Group has a history of operating similar schemes for the

purpose of obtaining control over a public company for their own self-interest.

          40.       Generally, the Controlling Group will first take a position in a target company by

way of the acquisition of a substantial ownership of the target company’s stock or by causing one

of their investment vehicles to enter into a convertible debt facility or other debt financing on

coercive terms.

          41.       Following the initial investment, Abbe, Bernstein, or another member of their

group, will then use their initial foothold position to cause other members of the Controlling Group

to be appointed to the board of directors of the target company. Once one member of the

Controlling Group is appointed to a board, other members of the Controlling Group are quickly

appointed to directorships until the group attains the power to control the affairs of the target

company.




{00203601.11 / 4966.001}                             8
            Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 9 of 39



          42.       Members of the group are then appointed to the Audit and Compensation

Committees of the target company. Once the Controlling Group has effected a change of control,

they grant themselves valuable compensation and use the target company to refinance the initial

investment on favorable terms.

          43.       Members of the Controlling Group, acting through various investment vehicles,

have implemented schemes to effect changes of control or other coordinated activities with respect

to National Holdings Corporation (“NHC”),1 Neurotrope, Inc. (“Neurotrope”), GeoResources,

Inc., USA Technologies, Inc., and TapImmune, Inc.

          44.       To effect these schemes, the Controlling Group has used various investment

vehicles, such as Rockmore, controlled by Bernstein, and Iroquois2 and American Capital

Management, LLC, both investment vehicle controlled by Abbe.


1
          For example, in 2014, Salvatore Giardina held a foothold directorship in NHC. Abbe and a business partner
          from Iroquois sent a notice of intent to nominate a slate of three directors to stand for election at the upcoming
          annual meeting to the board of directors. Following this notice, NHC agreed to an investor settlement
          agreement that, inter alia, caused Abbe to be appointed to the board of directors and the board to nominate
          Abbe’s Iroquois business partner as a director. Upon the declination of one current director to stand for re-
          election and the resignation of another board member immediately following the annual meeting, the board
          of NHC formed a strategy committee to be comprised of six non-management members, including either
          Abbe or his Iroquois business partner, inter alia. Giardina, by way of his undisclosed arrangement with Abbe,
          remained on the board after the investor settlement agreement. Abbe and his business partner, as well as
          Giardina, then voted as directed by Abbe and another Iroquois partner, for the purpose of exercising control
          over the affairs of NHC. Immediately following the Annual Meeting in July 2014, the newly-formed Strategy
          Committee included Abbe, his Iroquois business partner, and Giardina. In or about September 2016, Abbe
          and Giardina caused NHC to complete a tender offer by a subsidiary of Fortress Biotech, Inc., receiving a
          premium in exchange for their initial investment while diluting the existing shareholders of NHC.
2
          Bernstein, and Abbe used similar means to effect a change of control of a public company named Neurotrope,
          Inc. (“Neurotrope”). Neurotrope is a startup biotechnology company that licenses its core technology from
          another entity. First, Abbe caused Iroquois to take a 9.99% beneficial interest in Neurotrope. Then, in
          connection with a public offering disclosed in July 2016, Abbe caused Iroquois to commence litigation
          against Neurotrope. Abbe agreed to settle the litigation in exchange for an increase in the size of the board
          of directors and the appointment of a fellow Iroquois partner to the board of directors of Neurotrope. Shortly
          thereafter, the board was increased again and, on November 14, 2016, Bruce Bernstein was appointed as a
          director of that company. Pursuant to the undisclosed arrangement between Abbe and Bernstein, Bernstein
          was appointed as the Chairman of the Audit Committee and also a member of the Compensation Committee,
          Nominating ,and Corporate Governance Committees of the board. In short order, Perlman was also elected
          as a director and appointed to the Audit and Compensation Committees. Bernstein, Perlman, and Abbe’s
          fellow Iroquois partner all voted to award to themselves, and continue to receive, valuable shares of
          Neurotrope stock.


{00203601.11 / 4966.001}                                     9
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 10 of 39



                           The Controlling Group Effected a Change of Control
                           in the Company and the Merger in order to Further
                                         Their Own Self-Interest

          45.       At the time Bernstein learned of the likelihood of a merger of Original XpresSpa

with Amiral, Original XpresSpa was paying to Rockmore approximately $60,000 per month

pursuant to the payment terms of the Rockmore Note. Moreover, the onerous terms and covenants

of the Rockmore Note provided to Bernstein substantial control rights and power over Original

XpresSpa.

          46.       A merger of Original XpresSpa into Amiral would have resulted in the discharge

of the Rockmore Note and a termination of the revenue stream then being paid to Rockmore.

          47.       Unbeknownst to Plaintiffs at that time, Abbe, through his investment vehicle,

AMC, held an undisclosed interest in the Rockmore Note. Therefore, Abbe was a beneficiary of

the stream of payments that Original XpresSpa paid to Rockmore every month.

          48.       After learning that the board of Original XpresSpa had entered into a letter of intent

with Amiral, Bernstein, Abbe, and other members of the Controlling Group engaged in a scheme

to stop the merger with Amiral and instead force a merger of Original XpresSpa into a publicly

listed company under their control.

          49.       At the time, Perlman was the Chief Executive Officer and a director of FH, which

was publicly listed, and whose patent monetization business had largely wound down.3




3
          Beginning in or around August 2014, the FH’s patent monetization business suffered several negative
          outcomes. For example, the United States Court of Appeals for the Federal Circuit reversed a district court
          finding of patent infringement against Google and in favor of the Company. In subsequent proceedings, the
          Supreme Court of the United States denied the Company’s request for a writ of certiorari in the Google
          matter. In January 2015, the People’s Republic of China’s National Development and Reform Commission
          (NDRC) threatened the Company with criminal sanctions unless the Company resolved its ongoing,
          worldwide patent disputes with ZTE. Following these events, it became clear to Perlman that the Company’s
          patent monetization business would no longer generate the returns it previously generated.


{00203601.11 / 4966.001}                                 10
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 11 of 39



          50.       With the winding down of its operating business, and no other operating assets of

substantial value, FH was a device by which the Controlling Group could effect a scheme similar

to the ones they had engaged in the past.

          51.       In or around 2015, the Controlling Group decided to capitalize on the Company’s

distressed circumstances to effect a change in control of the Company and obtain control over

Original XpresSpa, all for their own self-interests.

          52.       First, the Controlling Group used Perlman’s position at the Company to cause it to

enter into a $12.5 million convertible debt financing with Iroquois, controlled by Abbe. At that

time, Perlman knew or should have known that the Company would shortly settle its remaining

patent monetization disputes in exchange for a cash payment. Indeed, less than six months later,

in December 2015, the Company announced a settlement with ZTE Corp. for $21.5 million. The

debt facility with Iroquois was otherwise unnecessary to the operation of the Company, but

subjected the Company to certain covenants. The true purpose of the Iroquois debt facility was to

provide the Controlling Group a foothold interest with which to exercise control over the

Company.

          53.       Once both Perlman and Abbe had secured this initial leverage over the Company,

Abbe, Perlman, Bernstein, and Heyer began to negotiate a merger of Original XpresSpa into the

Company.

          54.       The basic terms of the merger would require the members of Original XpresSpa to

exchange their membership interests in exchange for $2.5 million worth of common shares in FH,

494,792 shares of fully paid and nonassessable shares of Series D Convertible Preferred Stock, par

value $0.01 per share, and warrants to purchase an aggregate of 2,500,000 shares of common stock

with an exercise price of $3.00 per share (the “Merger Consideration”). The exact number of




{00203601.11 / 4966.001}                            11
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 12 of 39



common shares to be exchanged would be determined based on the price of the stock as of a date

to be mutually agreed upon by Original XpresSpa and the Company.

          55.       A significant portion of the Merger Consideration that Defendants offered to sell to

Plaintiffs and other members of Original XpresSpa, however, would be held in escrow for up to

eighteen months following the closing. Portions of this Merger Consideration would be released

to the former members of Original XpresSpa over time, much like an installment sales contract.

          56.       As part of the merger, the Controlling Group proposed that the Company could

elect to pay-off the Rockmore Note after the closing but would otherwise assume the obligations

of the Rockmore Note going forward.

          57.       Following the acquisition, Bernstein would beneficially own a 4.7% interest in the

Company and both he and Abbe would be appointed as a member of the board of directors. In

secret, Bernstein and Abbe had no intention of ever paying off the Rockmore Note. The true

purpose of transferring the obligations to the Company was to permit Bernstein and Abbe to use

the terms of that note to exert undue control over the publicly listed Company.

          58.       By way of their voting rights, Defendants would require both Plaintiff Moreton

Binn and Heyer, in their capacities as directors of Original XpresSpa, to vote in favor of the merger.

          59.       Once Heyer had agreed to the basic terms of a merger with the Company, Perlman

and Abbe proceeded to use their influence over the Company to secure board positions for the

remaining members of the Controlling Group. First, on February 8, 2016 they appointed Bernstein

as a member of the board of directors and Chair of the Compensation Committee of the Company.

          60.       In March 2016, Perlman and Bernstein caused the Company to appoint Abbe as a

director. Following the appointment of Bernstein and Abbe to the board, the Defendants certified

that Bernstein satisfied the criteria for independence required under the listing rules of NASDAQ.




{00203601.11 / 4966.001}                             12
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 13 of 39



          61.       In May 2016, Perlman, Bernstein, and Abbe caused the Company to appoint

Giardina as a director. With the appointment of Giardina, the Controlling Group held a majority

of seats on the board of directors of the Company.

          62.       Bernstein and Heyer then disclosed to Plaintiff Moreton Binn the fact that they had

been engaged in discussions with FH regarding merger and the general terms.

                   Bernstein Declared a Default of the Rockmore Note in Bad Faith

          63.       A merger of Original XpresSpa with the Company would result in a breach of the

letter of intent with Amiral. In order to coerce the other members of the board of Original XpresSpa

to proceed with a merger of the Company, and risk liability under the Amiral, Bernstein caused

Rockmore, on June 7, 2016, to declare Original XpresSpa in default of the Rockmore Note.

          64.       Original XpresSpa was not in payment default and, indeed, had always fulfilled its

payment obligations under the Rockmore Note. Instead, the basis for the default orchestrated by

Bernstein and Abbe related to the financial reporting covenants of the Rockmore Note. However,

Bernstein had no good faith basis for the declaration of a default.

          65.       The term of the Rockmore Note was one year. Yet the covenants of the Rockmore

Note required Original XpresSpa to provide certified financial statements before the end of the

term of the note. Because the term of the Rockmore Note expired in twelve months, the auditors

preparing financial statements would necessarily conclude that the note would expire and the entire

principal would become due during the next reporting year. Accordingly, Original XpresSpa’s

auditors would not provide certified financial statements unless Rockmore advised that it would

renew the term of the note for an additional year, thereby avoiding the need to repay the note in

full during the next reporting year.




{00203601.11 / 4966.001}                            13
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 14 of 39



          66.       Until 2016, Bernstein and Abbe had always caused Rockmore to grant a renewal of

the term as a matter of course and auditors of Original XpresSpa would issue certified financial

statements.

          67.       In 2016, however, Bernstein, Abbe, and the rest of the Control Group decided to

use the circular aspect of the financial reporting covenant to coerce Original XpresSpa into a

merger with the Company, regardless of the Amiral merger and the other options available to

Original XpresSpa.

          68.       In order to effect their plan, Bernstein caused Rockmore to withhold its consent to

renewal of the term of the Rockmore Note. This caused Original XpresSpa’s auditors to be unable

to provide certified financial statements. Bernstein then caused Rockmore to declare an event of

default.

          69.       At first Heyer proposed that Original XpresSpa simply pay Rockmore an additional

$500,000 in exchange for a further renewal of the term.

          70.       Upon information and belief, the Control Group then offered Heyer a quid pro quo.

In exchange for his support for the merger, the Control Group promised to grant to Heyer,

individually, of additional shares of the Company following the merger and to grant Heyer’s fund,

Mistral, the opportunity to invest in the Company before the merger.

          71.       Heyer agreed to this quid pro quo, and, on or about August 8, 2016, caused Mistral

to invest $1,733,828 with FH. On or about the same date, FH used these funds to purchase

1,733,826 Series C Preferred Units of XpresSpa, providing XpresSpa with capital that became

necessary following the declaration of an event of default by Rockmore. Heyer could have caused

Mistral to make this investment of funds directly in XpresSpa, but in light of the undisclosed quid

pro quo agreement with the Controlling Group, investing this capital though FH served the interest




{00203601.11 / 4966.001}                            14
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 15 of 39



of the quid pro quo of the Controlling Group. This transaction resulted in Mistral owning 750,574

common shares in FH. The price paid by Mistral was $2.31 per share, which is about 8% greater

than the highest price paid for the stock that day on the open market.4

          72.       Bernstein and Heyer then urged Plaintiff Moreton Binn, in his capacity as a member

of the board of directors of Original XpresSpa, to vote in favor of a merger with FH regardless of

the binding letter of intent with Amiral.

          73.       At a meeting of the board of directors of Original XpresSpa, held on June 14, 2016,

Bernstein advised Plaintiff Moreton Binn and other members of the board of directors of Original

XpresSpa that Rockmore “may be willing to declare the notice of default cured if certain conditions

are met, including (but perhaps not limited to) Rockmore becoming comfortable that the ‘V’ deal

is firmly in place.” The “V deal” refers to “Vringo, Inc.,” the former name of FH.

                    Defendants had a Legal Duty to Make Disclosures Concerning
                               the Merger that were Not Misleading

          74.       In urging Plaintiff Moreton Binn to vote in favor of the merger with the Company,

Heyer and Bernstein emphasized the fact that the Company’s stock was listed on NASDAQ and

the purported transparency and reporting that such a listing provided.

          75.       By no later than August 5, 2016, Defendants Heyer and Bernstein shared with

Plaintiff Moreton Binn copies of a draft merger agreement, in which the Company represented that

“[a]s of their respective filing dates, the [Company’s] SEC Documents (i) did not (or with respect

to Parent SEC Documents filed after the date hereof, will not) contain any untrue statement of any

material fact or omit to state a material fact required to be stated therein or necessary in order to

make the statements made therein, in light of the circumstances under which they were made, not


4
          On January 17, 2017, less than a month after the closing of the merger, Heyer did in fact receive his quid pro
          quo in the form of an option grant of 85,000 shares at an exercise price of $2.12, which vested quarterly over
          a one-year period with the initial quarter of shares vesting upon grant.


{00203601.11 / 4966.001}                                   15
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 16 of 39



misleading and (ii) complied (or will comply) in all material respects with the applicable

requirements of the Exchange Act or the Securities Act, as the case may be, the Sarbanes-Oxley

Act and the applicable rules and regulations of the SEC under each of those statutes, rules, and

regulations. . . .”

          76.       Section 12 of the Securities Act prohibits the omission of material facts necessary

to make statements in such a prospectus not misleading. More specifically, Section 12 provides

that “Any person who-- . . . (2) offers or sells a security . . . by means of a prospectus or oral

communication, which includes an untrue statement of a material fact or omits to state a material

fact necessary in order to make the statements, in the light of the circumstances under which they

were made, not misleading (the purchaser not knowing of such untruth or omission) . . . shall be

liable . . . to the person purchasing such security from him. . . .” 15 U.S.C. § 77l.

          77.       The draft merger agreement, oral communications, and other communications by

Defendant leading up to the vote by the board of directors of Original XpresSpa constituted a

prospectus for purposes of the securities laws. Under the securities laws, by making statements in

that prospectus, Defendants had an obligation to ensure that their statements were not misleading

by the omission of material facts.

                                Defendants Made False and Misleading
                                 Statements Concerning the Merger

                     Defendants Made False and Misleading Statements and Omitted
                            Material Facts Concerning the Rockmore Note

          78.       Defendants violated their legal duties under the securities laws by making false and

misleading statements concerning the merger. For example, Bernstein and Heyer made statements

to the effect that the merger with the Company was Original XpresSpa’s only option. These

statements were false and misleading because not only did Original XpresSpa have available to it

an existing opportunity to merge with Amiral, but Plaintiff Moreton Binn also introduced a viable


{00203601.11 / 4966.001}                             16
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 17 of 39



opportunity to go public through a special purpose acquisition company controlled by Icahn

Associates, Inc.

          79.       Bernstein told Plaintiff Moreton Binn that Rockmore could simply sell the

Rockmore Note to the Company and the Company would obtain ownership over Original

XpresSpa as a result of the default conditions of the Rockmore Note.

          80.       This statement was misleading because it omitted the fact that Abbe at that time

held both an interest in the Rockmore Note and a position on the board of the Company. Selling

the note directly to the Company would not have been as beneficial for Bernstein and Abbe as an

assignment of the obligations under note, which would put Bernstein and Abbe in the position of

control over the Company that could then be used to obtain substantial monetary compensation

and equity for Bernstein and Abbe.

          81.       Moreover, Plaintiff Moreton Binn had substantial financial resources of his own,

or access thereto, and offered to purchase the Rockmore Note himself.

          82.       Bernstein’s statements to Moreton Binn concerning a possible sale of the Rockmore

Note were merely half-truths told to coerce Mr. Binn to vote in favor of the merger.

                     Defendants Made False and Misleading Statements and Omitted
                     Material Facts Concerning the Independence of the Defendants

          83.       In its S.E.C. filings in early 2016, the Company disclosed that the Controlling

Group were members of its board of directors. The Company also represented that the composition

of its board of directors including the members of the Controlling Group satisfied all requirements

for independence under applicable law and the NASDAQ listing rules.

          84.       The Sarbanes-Oxley Act of 2002 provides for requirements as to the independence

of members of the audit committee of publicly-listed companies. More specifically, 15 U.S.C. §

78j-1(m)(3) provides that “(A) . . . Each member of the audit committee of the issuer shall be a



{00203601.11 / 4966.001}                            17
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 18 of 39



member of the board of directors of the issuer, and shall otherwise be independent. (B) . . . In order

to be considered to be independent for purposes of this paragraph, a member of an audit committee

of an issuer may not, other than in his or her capacity as a member of the audit committee, the

board of directors, or any other board committee-- (i) accept any consulting, advisory, or other

compensatory fee from the issuer; or (ii) be an affiliated person of the issuer or any subsidiary

thereof.”

          85.       17 CFR § 240.10a-3 provides that “(ii) . . . In order to be considered to be

independent for purposes of this paragraph (b)(1), a member of an audit committee of a listed

issuer that is not an investment company may not, other than in his or her capacity as a member of

the audit committee, the board of directors, or any other board committee: (A) Accept directly or

indirectly any consulting, advisory, or other compensatory fee from the issuer or any subsidiary

thereof, provided that, unless the rules of the national securities exchange or national securities

association provide otherwise, compensatory fees do not include the receipt of fixed amounts of

compensation under a retirement plan (including deferred compensation) for prior service with the

listed issuer (provided that such compensation is not contingent in any way on continued service);

or (B) Be an affiliated person of the issuer or any subsidiary thereof.”

          86.       17 C.F.R. § 230.405 defines “affiliate” as “a person that directly, or indirectly

through one or more intermediaries, controls or is controlled by, or is under common control with,

the person specified.” and “control” as “the possession, direct or indirect, of the power to direct or

cause the direction of the management and policies of a person, whether through the ownership of

voting securities, by contract, or otherwise.” 17 C.F.R. § 230.405. .

          87.       Issuers listed on NASDAQ are required to comply with rules set forth by

NASDAQ. Rule 5605(a)(2) of the NASDAQ Stock Market Rules defines “independent director”




{00203601.11 / 4966.001}                            18
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 19 of 39



as “a person other than an Executive Officer or employee of the Company or any other individual

having a relationship which, in the opinion of the Company's board of directors, would interfere

with the exercise of independent judgment in carrying out the responsibilities of a director.”

          88.       Rule IM-5605 of the NASDAQ Stock Market provides that "[i]t is important for

investors to have confidence that individuals serving as Independent Directors do not have a

relationship with the listed Company that would impair their independence. The board has a

responsibility to make an affirmative determination that no such relationships exist through the

application of Rule 5605(a)(2).”

          89.       Defendants’ statements concerning the composition of the board and its

independence leading up to the vote by the board of Original XpresSpa were misleading because

they stated or otherwise suggested that a board including Bernstein, Abbe, Perlman, and Giardina

would continue to satisfy requirements for independence following the merger.

          90.       Following the merger, the Company’s board would not qualify as independent

because, inter alia, by way of the merger the Company would assume the obligations under the

Rockmore Note, which Bernstein would still control and in which Abbe would continue to hold

an economic interest.

          91.       As mentioned above, Bernstein also represented that the Rockmore Note would be

paid off in full shortly following the contemplated merger. This statement was false because the

Controlling Group secretly intended not to pay off this obligation and, instead, to use it to exert

undue control over the publicly listed Company.

          92.       Defendants also failed to disclose and omitted material facts concerning their

numerous and overlapping business relationships. Specifically, Defendants failed to disclose that

Abbe’s investment company, Iroquois, filed a lawsuit against NHC at the time that Giardina was




{00203601.11 / 4966.001}                          19
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 20 of 39



a member of the board and chairman of the NHC’s audit committee. Despite significant changes

to the board of NHC as part of the settlement of the lawsuit, including the appointment of Abbe

and his then-investment partner to NHC’s board, Giardina remained on the Board and Chairman

of the Audit Committee after Iroquois’s investment and litigation.

          93.       Similarly, Defendants failed to disclose in any of the filings with the SEC prior to

the close of the merger that Bernstein had been appointed to the board of directors of Neurotrope,

at the direction of Abbe, as of November 14, 2016. Bernstein’s appointment to the Neurotrope

board at the direction of Abbe was a quid pro quo for Bernstein’s assistance in facilitating the

merger with FH.

          94.       These undisclosed business relationships between the directors belie the claims of

director independence made by Perlman and the other members of the Controlling Group in FH’s

prospectuses, proxy statements, and other statements.

          95.       By disseminating prospectuses and proxy statements, Perlman and the other

members of the Controlling Group had a duty to disclose fully in those materials these additional

business relationships between FH’s directors.

          96.       Long after the closing of the merger, Defendants amended the Company’s 10-K to

include information about Perlman and Bernstein’s board membership at Neurotrope. This

amendment further demonstrates the materiality of such information and that omission of such

information constitutes a violation of the securities laws.

                     Plaintiffs Relied Upon the Truthfulness and Completeness of
                      Defendants’ Statements in Voting in Favor of the Merger

          97.       In preparing for a vote by the board of directors of Original XpresSpa, Plaintiffs

considered the oral and written statements made by Bernstein and Heyer and the other Defendants

concerning Rockmore’s willingness to waive the default upon a merger with the Company, the



{00203601.11 / 4966.001}                             20
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 21 of 39



promise that following the merger the Company would pay-off the Rockmore Note, that the merger

with the Company was more favorable than the merger with Amiral, and the other

misrepresentations described above.

          98.       Plaintiffs also considered and relied on the representations concerning the

Company’s compliance with the securities laws and requirements, the purported transparency

accompanying the Company’s public listing on NASDAQ, and the statements made in the

Company’s S.E.C. filings.

          99.       Otherwise, Heyer substantially prevented Plaintiffs from participating in meetings

concerning the merger or otherwise obtaining for themselves information concerning the merger

except by way of the representations described above. Accordingly, Plaintiff Moreton Binn relied

on the representations made to him by Defendants, when he voted, in his capacity as a member of

the board of directors of Original XpresSpa, in favor of the merger.

          100.      On August 8, 2016, the Company entered into the merger agreement with Original

XpresSpa and filed with the SEC a prospectus disclosing the terms of the agreement and an

investor presentation. In the prospectus, the Company stated that the proposed post-merger board

of directors would include the Controlling Group and also Defendants Heyer, Engelman, and

Stout.

          101.      At or around the same time, Bernstein and Heyer caused Original XpresSpa to

amend its operating agreement to add the Company as a member. The amendment also provided

to the Company effective control over any strategic decisions concerning Original XpresSpa. By

these actions, Defendants had obtained effective control over both the Company and Original

XpresSpa.




{00203601.11 / 4966.001}                            21
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 22 of 39



          102.      Defendants then began to use this control to mold the terms of the merger to serve

their own selfish interests. For example, they amended the merger agreement to increase

substantially the proportion of the Merger Consideration to be held in escrow by an additional $2

million, thereby placing more of the Merger Consideration under their control during the escrow

period that would follow the merger. The Defendants ultimately intended to charge inflated costs

and expenses against this Merger Consideration, thereby depriving Plaintiffs of the securities

offered to them in connection with the merger.

                   Defendants Made Further Misrepresentations and Omissions
               in Proxy Statements and Prospectuses in Order to Induce Plaintiffs to
                                Execute the Joinder Agreements

          103.      Between September 9, 2016 through October 28, 2016, the Company filed with the

S.E.C. various prospectuses, statements, disclosures, and proxy statements concerning the merger.

Among these materials were forms of joinder agreements whereby the members of Original

XpresSpa, such as Plaintiffs, would join the merger agreement as parties. One purpose of the proxy

statements and other materials was to solicit Plaintiffs to execute the joinder agreements.

          104.      Pursuant to Section 12 of the Securities Act, and regulations promulgated

thereunder, Defendants had a legal duty not to make any statements in their prospectuses that

would be misleading by way of the omission of material facts.

          105.      Section 14 of the Exchange Act prohibits the omission from proxy statements of

material facts necessary to make such a proxy statement not misleading. 17 CFR § 240.14a-9(a),

promulgated pursuant to Section 14 of the Exchange Act, prohibits solicitation by means of a proxy

statement containing “any statement which, at the time and in the light of the circumstances under

which it is made . . . omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 CFR § 240.14a-9(a).




{00203601.11 / 4966.001}                            22
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 23 of 39



          106.      Accordingly, by making disclosures in proxy statements and disseminating those

materials to Plaintiffs, Defendants had a legal duty to ensure that they were not telling half-truths

that would mislead Plaintiffs by omitting material facts necessary to make such statements not

misleading.

          107.      In a Form S-4 proxy statement filed by the Company on September 9, 2016,

Defendants disclosed that the Controlling Group had an interest in continuing to serve as members

of the board of directors following the merger and that Bernstein had a controlling interest in the

Rockmore Note.

          108.      Defendants failed to disclose in the Form S-4 that Abbe held an interest in the

Rockmore Note and that by way of their control over and interest in the Rockmore Note, Bernstein

and Abbe would have undue control over the operations of the Company. Nonetheless, Defendants

represented that “[t]he FORM board of directors was aware of and considered these interests,

among other matters, in evaluating and negotiating the Merger Agreement and in recommending

that FORM stockholders approve the FORM Merger Proposal. . . .”

          109.      In an amended form S-4 proxy statement filed with the SEC on October 26, 2016,

Defendants represented that “Following the completion of the Merger, FORM is initially expected

to have a seven member board of directors, comprised of Andrew D. Perlman, John Engelman,

Donald E. Stout, Salvatore Giardina, Bruce T. Bernstein and Richard J. Abbe, all of whom are

currently members of the FORM board of directors, and Andrew R. Heyer, who is currently a

member of the XpresSpa board of directors. Each of John Engelman, Donald E. Stout, Salvatore

Giardina, Bruce T. Bernstein, Andrew R. Heyer, and Richard K. Abbe will be deemed

‘independent’ in accordance with the standards set by [NASDAQ]. Each of Messrs. Engelman,

Stout, Giardina, Bernstein and Abbe will also be deemed ‘independent’ in accordance with Rule




{00203601.11 / 4966.001}                           23
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 24 of 39



10A-3 promulgated under the Securities Exchange Act of 1934, as amended, or the Exchange Act.

Accordingly, the board of directors of FORM will be comprised of a majority of independent

directors as required by [NASDAQ]. . . .”

          110.      The foregoing statements were false and misleading because of, inter alia, the

omission of facts disclosing Abbe’s interest in the Rockmore Note, the undue control that

Bernstein and Abbe would have over the Company, the existence of the Controlling Group, and

the Controlling Groups’ history of using debt facilities to exert undue control over publicly listed

companies.

          111.      In their proxy statements and other materials, Defendants also represented that “the

terms of the [Rockmore Note] were reflective of market rates as of the time of issuance. . . .” This

statement was false and materially misleading because the terms of the Rockmore Note are onerous

on their face.

          112.      Specifically, the Rockmore Note, as amended, provides for base monthly interest,

ranging from 8.5% to 10%, depending on whether the maturity date of the loan is extended to May

2019, plus accrued monthly interest of 2% annual interest, calculated on a monthly basis.

According to the Company’s public filings prior to the completion of the merger, the Rockmore

Note accrues interest of 9.24% per annum, payable monthly, plus an additional 2.0% per annum,

and matures on May 1, 2019, with an additional one-year extension if both the Company and

Rockmore consent to such extension.

          113.      On their face, these terms are not reflective of market terms. Accordingly,

Defendants’ representations concerning the terms of the Rockmore Note were misleading.




{00203601.11 / 4966.001}                             24
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 25 of 39



          114.      The proxy statements described how, as consideration for the merger, Plaintiffs and

the other legacy members of Original XpresSpa would receive Merger Consideration comprising

common stock warrants, convertible preferred stock and common stock of the Company.

          115.      To establish the market value of the Merger Consideration, the Controlling Group

delivered to the legacy shareholders an appraisal prepared at Defendants’ request. This appraisal

purported to value the Merger Consideration at $35,160,098.

          116.      This valuation of the Merger Consideration was false and misleading because

Defendants had inflated the value of the remaining patent monetization assets on the books of the

Company knowing and intending to liquidate those assets for much less soon after the merger.

          117.      Likewise, Defendants also caused the valuation to be inflated by inflating the

amount of cash assets held by the Company and represented that such cash would be available for

investment into growing the airport spa business following the merger. Defendants secretly

intended to distribute any substantial cash before the closing of the merger and knew that

substantially none of the promised cash used to value of the Merger Consideration would actually

be available for investment in the operating spa business following the merger.

              Plaintiffs Relied on the Truthfulness and Completeness of Defendants’
             Proxy Statements and Prospectuses in Executing the Joinder Agreements

          118.      Defendants caused the foregoing prospectuses, proxy statements, and other

materials to be distributed to Plaintiffs and other members of Original XpresSpa to induce them to

execute joinder agreements in connection with the merger.

          119.      As described in the proxy statements and other materials, the Merger Consideration

would be held in escrow for a period of eighteen months following the closing of the merger.

During this post-merger escrow period, the Merger Consideration would be controlled by Heyer,

through a Mistral affiliate.



{00203601.11 / 4966.001}                            25
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 26 of 39



          120.      The joinder agreements included broad releases of not only the Defendants5 but

also the affiliate of Heyer that was designated to maintain the Merger Consideration in escrow

following the merger. The joinder agreements also provide to Heyer’s affiliate extensive rights

over the Merger Consideration.

          121.      Thus, during the escrow period Plaintiffs would necessarily be relying upon the

good faith of both Heyer and the independence of the post-merger board of directors of the

Company to maintain and preserve the value of the Merger Consideration during the escrow

period.

          122.      As described above, however, Defendants’ representations as to the independence

of the board of the Company following the merger were not true. By way of the Company’s

assumption of the onerous Rockmore Note covenants and Bernstein and Abbe’s respective stock

ownership, neither Bernstein nor Abbe would qualify as an independent director of FH.

          123.      Using the coercive power of the Rockmore Note and directorship positions,

Bernstein, along with Abbe, directed the efforts of the Controlling Group. The other members of

the Controlling Group lacked independence by way of their membership and participation in the

Controlling Group and concerted efforts to further its goals.

          124.      Moreover, Defendants’ proxy statements failed to disclose and concealed that, in

order to induce Perlman and Heyer to bring the merger to a closing, Bernstein and Abbe entered

into undisclosed quid pro quo agreements to grant to those individuals additional equity

compensation, not disclosed in the proxy statements, after the closing of the merger. These quid

pro quo agreements were not disclosed in the proxy statements and concealed from Plaintiffs.




5
          Pursuant to 15 U.S.C. § 78cc, that portion of the joinder agreement purporting to release the Defendants from
          liabilities under the securities laws are void.


{00203601.11 / 4966.001}                                  26
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 27 of 39



          125.      In exchange for his cooperation in furthering the scheme, the Controlling Group,

with the specific assistance of Bernstein as Chair of the Compensation Committee and Stout as a

member of the Compensation Committee, agreed to amend the executive compensation of the

Company to authorize the Compensation Committee to grant the maximum amount of equity

compensation permitted and to grant to Perlman, after the merger, a quid pro quo in the form of

the maximum amount of equity compensation allowable under the Company’s newly amended

executive compensation plan and, also, to appoint Perlman to the Board of Neurotrope,6 another

public company controlled by Abbe and Bernstein.

          126.      Once the quid pro quos were in place, Heyer took steps to prevent Plaintiffs from

learning about the undisclosed arrangements and the Controlling Group’s intentions. Heyer told

Plaintiffs, along with others at Original XpresSpa, that he would be the one voice from Original

XpresSpa permitted to participate in the negotiation of the merger so as to be sure that there were

no inconsistent communications. This statement was false and misleading because Heyer failed to

disclose the quid pro quo arrangements to which he had agreed, and his true intention was to

conceal the truth from Plaintiffs.

          127.      In considering whether to vote in favor of the merger and whether to execute the

joinder agreements, Plaintiffs relied on the prospectuses, proxy statements, and other

communications provided by Defendants, Plaintiffs were unaware that Heyer was purposefully

blocking them from interacting with anyone at the Company in order to conceal the truth from

Plaintiffs.

          128.      During the relevant period, the individual Defendants Engelman and Stout acted as

directors of the Company and, in that capacity, signed reports, proxy statements, and other


6
          On June 19, 2018, Perlman resigned from Neurotrope’s board of directors, causing Neurotrope to fail to
          satisfy a continued listing rule or standard of NASDAQ.


{00203601.11 / 4966.001}                               27
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 28 of 39



materials filed with the SEC. As such, they had a duty to obtain knowledge of the truth and

accuracy of the disclosures made in materials filed with the SEC before signing or authorizing the

filing of such materials. Engelman and Stout misrepresented, by omission or otherwise, the true

nature of the relationship between the Controlling Group by deliberately refraining from taking

those steps necessary to discover whether statements by the Controlling Group and the Company

were false or misleading. In addition, Stout, as a member of the Compensation Committee did not

take any steps to prevent the quid pro quo compensation paid to Heyer.

          129.      In reliance on the truthfulness and completeness of the statements made by

Defendants, Plaintiffs executed joinder agreements in connection with the merger.

                                            Loss Causation

          130.      Had Plaintiffs known of the facts omitted from Defendants’ prospectuses, proxy

statements, and oral communications, Plaintiffs would have voted in opposition to the merger,

taken action to prevent the merger, not executed the joinder agreements, or otherwise sought to

dispose of their interest by other means, including by advancing the already agreed upon merger

with Amiral.

          131.      Had the Defendants disclosed the complete truth regarding their lack of

independence and the other material facts described above, the Merger Consideration would have

been appraised at near zero or a value substantially lower value than represented to Plaintiffs. The

merger would not have closed, because the shares of common and preferred stock delivered as the

merger consideration were tainted by undisclosed control and influence of the Controlling Group.

          132.      When discussing the merger, Defendants misrepresented the Company as a going

concern with multiple business interests, revenues, and capital that could be used to grow the

XpresSpa business. But Defendants knew or should have known that they would soon be exiting




{00203601.11 / 4966.001}                          28
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 29 of 39



the remaining other businesses, were losing money each quarter, and would not have significant

cash to invest in XpresSpa without a further capital raise. In short, FH had no intrinsic or ongoing

value.

          133.      If the Defendants representations about the going concern of the Company and its

resources were truthful and complete, the price of the stock would have approximately doubled

upon the closing of the merger in December 2016, thereby causing the warrants exchanged as part

of the Merger Consideration to be in the money. This did not happen and the stock price actually

fell because Defendants’ representations concerning the assets of the Company were false.

          134.      The Defendants’ misrepresentations and omissions resulted in the exchange of the

Merger Consideration at prices that were artificially inflated, causing substantial losses to

Plaintiffs.

          135.      Moreover, had Plaintiffs not executed the joinder agreement, their interests in

Original XpresSpa would have been exchanged for a portion of the Merger Consideration and held

in escrow, by way of the terms of the then operative operating agreement of Original XpresSpa

but Plaintiffs would have retained valuable legal rights otherwise released by way of the terms of

the joinder agreement. By executing the joinder agreement, Plaintiffs were damaged by, inter alia,

releasing valuable legal rights vis-à-vis the escrow agent designated to hold Plaintiffs’ share of the

Merger Consideration during the escrow period.

                              Defendants Post-Merger Conduct Continue
                                     to Cause Losses to Plaintiffs

          136.      After the merger, the Controlling Group used their undue control and power over

the Company to operate the business for their own selfish interests and otherwise engage in




{00203601.11 / 4966.001}                           29
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 30 of 39



conduct that a truly independent board would not have taken, all to the detriment of the underlying

operating business, the stock price, and Plaintiffs.

          137.      During the years before the merger, Plaintiffs had assembled a team of 32

experienced staff that had played an important role in growing the business of Original XpresSpa

over the years. These staff had valuable experience in the successful bidding and build-out of

important airport spa locations.

          138.      Nonetheless, following the merger, the Controlling Group fired these professionals,

thereby hobbling the Company’s ability to successfully bid for and build-out airport spa locations.

Since these terminations, the Company has lost several valuable locations to its competitor,

Amiral. Substantially all of the locations opened after the merger were the result of work performed

before the merger by Original XpresSpa’s team of experienced staff.

          139.      The Controlling Group has also fired experienced managers of spa locations.

          140.      The squandering of this experience and capabilities has resulted in losses to

competitors of valuable airport concession locations and has negatively impacted the long-term

success of the Company and its share price.

          141.      At the same time the Controlling Group was terminating the Company’s

experienced staff, the Controlling Group awarded themselves the maximum compensation

permitted under the Company’s amended executive compensation plan and increased the

compensation of their acolytes at the Company in addition to granting to themselves below market

pricing on equity offerings.

          142.      Knowing that, by way of the Rockmore Note, they had full control over and security

in the operating assets of the Company, the Controlling Group caused the majority of the Merger




{00203601.11 / 4966.001}                            30
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 31 of 39



Consideration to be diluted in value and otherwise improperly allocated against expenses of the

Company.

          143.      The post-merger equity offerings and grants substantially diluted Plaintiffs’

interests and the consideration for the merger. Yet Bernstein and Abbe have used their undue

control over the Company to maintain substantially the same equity positions they held

immediately after the merger.

          144.      As of the date the Merger Consideration was priced, the stock price was

approximately $2.30.

          145.      As information concerning the Controlling Group’s prior relationships, including

disclosures in May 2017 that Giardina previously held a board position at NHC and Bernstein’s

role on the board of Neurotrope, and the Company’s need for additional capital for operations,

disclosed on July 26, 2017, the stock price began to drop steadily.

          146.      As of November 16, 2018, the stock price is $0.19.

          147.      The Controlling Group also used the escrow of the Merger Consideration as a

manipulative device to deprive Plaintiffs of the benefit of the bargain offered to them in the

Company’s prospectuses, proxy statements, and other communications.

          148.      For example, at the same time that the Controlling Group was scheming to take

over control and effect the merger, they knew that proceeding with a merger with the Company

instead of Amiral would necessarily result in a breach of Amiral’s right-of-first-refusal. Yet

following the merger, the same Controlling Group that caused the beach of the obligation to

Amiral, and the resulting damages claim, then proceeded to charge the entire amount of those

damages to be assessed only against Merger Consideration held in escrow for Plaintiffs and the

other former members of Original XpresSpa.




{00203601.11 / 4966.001}                            31
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 32 of 39



          149.      Significantly, as a result of the escrow arrangement orchestrated by Defendants,

over 30% of the consideration offered to Plaintiffs in connection with the merger, continues to

remain in escrow under Defendants’ control.

          150.      Defendants have continued to engage in conduct that diminishes the value of the

Merger Consideration or otherwise deprives Plaintiffs of the benefit of the bargain offered to them,

in violation of the securities laws.

                                                Scienter

          151.      As detailed above, Defendants had both the motive and opportunity to make the

foregoing fraudulent misrepresentations and commit violations of the securities laws. The

Defendants who were on the board of the Company prior to the merger were motivated to move

forward with the merger because the Company did not have a business likely to generate

significant cash revenue after the settlement with ZTE in December 2015. In addition, the other

Defendants had the opportunity presented to them by Abbe and Bernstein.

          152.      Bernstein was motivated to move forward with the merger because it provided him

with an opportunity to use the Rockmore Note, which, in fact, does not include his own funds, to

gain significant influence at a public company (the Company) and to extract unwarranted monetary

compensation and stock options.

          153.      Abbe was similarly motivated to move forward with the merger because it allowed

him to see his investment in the Rockmore Note transferred to being a liability of a public company

and provided him with the opportunity to receive unwarranted monetary compensation and stock

options.




{00203601.11 / 4966.001}                           32
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 33 of 39



          154.      As detailed above, there is strong circumstantial evidence of quid pro quo

arrangements provided to Heyer, Perlman, and Bernstein to entice them to move forward with the

merger pursuant to terms that were detrimental to Plaintiffs.

                                              COUNT I
                            Violation of § 10(b) of the Exchange Act and
                    Rule 10b-5 Promulgated Thereunder (against all Defendants)

          155.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          156.      Beginning in December 2015 and continuing today, Defendants have carried out a

plan, scheme, and course of conduct, which was intended to, and did: (i) deceive Plaintiffs, as

alleged herein; and (ii) cause Plaintiffs to purchase FH stock at artificially inflated prices. In

furtherance of this unlawful scheme, plan, and course of conduct, the individual Defendants took

the actions set forth herein, including but not limited to obtaining and circulating an inaccurate and

misleading alleged valuation of the purchase consideration and passing it off as a valuation of the

XpresSpa business; limiting Plaintiffs ability to obtain outside legal advice concerning the

transaction; failing to provide complete documents setting forth the rights and obligations of the

parties concerning the merger, including the Joinder Agreement, prior to obtaining executed

signature pages for those agreements; Bernstein’s use of the Rockmore Note as leverage to

convince Plaintiffs and the remaining Board Members of XpresSpa to vote in favor of the merger

with FH; Bernstein and Perlman’s promise to Heyer of a quid pro quo of additional options in FH

awarded after the close of the XpresSpa/FH merger; and the FH board of directors’ failure to

disclose Abbe’s financial interest in the Rockmore Note..

          157.      As specifically detailed herein, Defendants: (i) employed devices, schemes, and

artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material




{00203601.11 / 4966.001}                             33
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 34 of 39



facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

stock in an effort to benefit Defendants at the expense of shareholders and the Company, in

violation of §10(b) of the Exchange Act and Rule 10b-5.

          158.      Defendants, individually and in concert, directly and indirectly, by the use, means,

or instrumentalities of interstate commerce and/or of the mail, engaged and participated in a

continuous course of conduct to conceal adverse material information about the lack of

independence of Bernstein and Abbe, the quid pro quo provided to Heyer, and the prior

relationships between the Controlling Group and their investment vehicles, as alleged herein.

          159.      Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of the benefits of the merger with

XpresSpa, Bernstein’s purported independence, and the lock-up period of the offering. These acts

included the making of, or the participation in the making of, untrue statements of material facts

and/or omitting to state material facts necessary in order to make the statements made about the

foregoing not misleading. As set forth more particularly herein, Defendants further engaged in

transactions, practices, and a course of business which operated as a fraud and deceit upon

Plaintiffs. Defendants had actual knowledge of the misrepresentations and/or omissions of material

facts set forth herein, or acted with reckless disregard for the truth in that they failed to ascertain

and disclose such facts, even though such facts were available to them. Defendants’ material

misrepresentations and/or omissions were done knowingly or recklessly and for the purpose and

effect of concealing the truth about the foregoing from the investing public. Defendants, if they

did not have actual knowledge of the misrepresentations and/or omissions alleged, were reckless




{00203601.11 / 4966.001}                             34
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 35 of 39



in failing to obtain such knowledge by deliberately refraining from taking those steps necessary to

discover whether those statements were false or misleading.

          160.      As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, Defendants awarded to

themselves and their acolytes compensation and other amounts at the expense of the Company and

its shareholders, the results of which caused damage to Plaintiffs.

          161.      At the time of said misrepresentations and/or omissions, Plaintiffs and other

members of the class were ignorant of their falsity and reasonably believed them to be true.

          162.      Had Plaintiffs known the truth regarding the foregoing, which was not disclosed by

Defendants, Plaintiffs would not have purchased or otherwise acquired their FH stock, or, if they

had acquired such stock, they would not have done so at the artificially inflated prices that they

paid.

          163.      By virtue of the foregoing, Defendants have violated §10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

          164.      As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

suffered damages in connection with their respective purchases of the Company’s stock.

                                               COUNT II
                                 Violation of § 20 of the Exchange Act
                              (against the Controlling Group Defendants)

          165.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          166.      The Controlling Group Defendants acted as controlling persons of FH within the

meaning of §20(a) of the Exchange Act as alleged herein. By virtue of their high level positions,

ownership and contractual rights, participation in and/or awareness of the Company’s operations,




{00203601.11 / 4966.001}                             35
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 36 of 39



and/or intimate knowledge of the false statements filed by the Company with the SEC and

disseminated to the investing public, the Controlling Group Defendants had the power to influence

and control, and did influence and control, directly or indirectly, the decision making of the

Company, including the content and dissemination of the various statements which Plaintiffs

contend is false and misleading. The Controlling Group Defendants were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiffs to be misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

          167.      In particular, members of the Controlling Group Defendants, including Perlman,

had direct and supervisory involvement in the day-to-day operations of the Company and,

therefore, are presumed to have had the power to control or influence the particular transactions

giving rise to the securities violations as alleged herein, and exercised the same.

          168.      As set forth above, Bernstein, Abbe, Perlman, and Giardina violated §10(b) and

Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of their positions

as controlling persons, the Controlling Group Defendants are liable pursuant to §20(a) of the

Exchange Act. As a direct and proximate result of the individual Defendants’ wrongful conduct,

Plaintiffs suffered damages in connection with their purchases of the Company’s stock during the

class Period.

                                              COUNT III
                               Violation of § 12(2) of the Securities Act
                    (against the Company and the Controlling Group Defendants)


          169.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.


{00203601.11 / 4966.001}                             36
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 37 of 39



          170.      As described in detail above, the Controlling Defendants formed a group of

shareholders with aligned interests and for the purpose of exercising undue control over XpresSpa

and the Series D preferred shares held in escrow to the detriment of Plaintiffs interest.

          171.      As described above, the Controlling Defendants caused to be filed proxy

statements, prospectuses, and other documents in connection with the sale of securities to

Plaintiffs.

          172.      The Controlling Group Defendants misrepresented and/or omitted to disclose facts

necessary to make their statements not misleading in violation of Section 12(2).

          173.      Plaintiffs relied on the Controlling Group Defendants to comply with the securities

laws and to make any required filings necessary to provide them with adequate disclosure and

transparency concerning their proposed investment in XpresSpa.

          174.      As a result, the Controlling Group’s violations of Section 12(2) of the Securities

Act, Plaintiffs have suffered harm and damages.

                                              COUNT IV
                                           Breach of Contract
                                         (against the Company)

          175.      Plaintiffs repeat, restate, and re-allege each and every allegation contained in the

foregoing paragraphs with the same force and effect as though set forth more fully herein at length.

          176.      As set forth above, the Merger Agreement and related instruments constitute a

binding and enforceable contract between Plaintiffs and the Company.

          177.      Defendants made representations to Plaintiffs in the Merger Agreement and related

instruments. The forgoing representations by Defendants were false, materially misleading, or

otherwise omitted material facts at the time Defendants made them.




{00203601.11 / 4966.001}                             37
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 38 of 39



          178.      The foregoing misrepresentations constitute material breaches of the Merger

Agreement.

          179.      By way of the foregoing breaches of the Merger Agreement, Plaintiffs have

suffered damages.

                                         PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and
severally, and in favor of Plaintiffs as follows:


          (a)       Awarding to Plaintiffs damages in an amount to be determined at trial;

          (b)       Rescission of the merger or the monetary equivalent of rescission;

          (c)       Consequential damages;

          (d)       Disgorgement;

        (e)   Equitable and/or injunctive relief as necessary or permitted by law and equity,
including disgorgement, attachment, impoundment, and/or imposition of a constructive trust on
or otherwise restricting the disposition/exercise of the stock compensations awards described
herein;

       (f)    Equitable subordination of all secured debt currently owned or controlled by
Bernstein and Abbe.

       (g)     Awarding Plaintiffs the costs and disbursements of this action, including
reasonable allowance of fees and costs for Plaintiffs’ attorneys, experts, and accountants; and

       (h)      Awarding to Plaintiffs pre-judgment interest, post-judgment interest, and
attorney’s fees;

         (i)        Granting Plaintiffs such other and further relief as this Court deems just and proper.


                                             JURY DEMAND

                   Plaintiff hereby demands a trial by jury as to all claims so triable.

Dated: New York, New York                          CKR LAW LLP
      November 16, 2018
                                                   By:     Michael James Maloney
                                                           Rosanne E. Felicello


{00203601.11 / 4966.001}                              38
           Case 1:17-cv-08594-LLS Document 91 Filed 11/16/18 Page 39 of 39



                                                Michael James Maloney
                                       1330 Avenue of the Americas
                                       14th Floor
                                       New York, New York 10019
                                       Tel. (212) 259-7300
                                       rfelicello@ckrlaw.com
                                       mmaloney@ckrlaw.com

                                       Attorneys for Plaintiffs Moreton Binn and Marisol F,
                                       LLC

 




{00203601.11 / 4966.001}                 39
